       Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 1 of 18 PageID #:2



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )     Case No.
                 Plaintiff,                        )
                                                   )     Judge
          vs.                                      )
                                                   )
  FUNDS IN THE AMOUNT OF $31,200                   )
  IN UNITED STATES CURRENCY,                       )
                                                   )
                 Defendant, In Rem.                )

                  VERIFIED COMPLAINT FOR FORFEITURE, IN REM

   COMES NOW, before this honorable Court, Plaintiff, United States of America, by and

through its undersigned counsel, and pursuant to the provisions of Federal Rules of Civil

Procedure, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions

(“Fed. R. Civ. P. Supp.”) G(2), respectfully, to bring this Verified Complaint for Forfeiture In

Rem.

   Plaintiff hereby alleges as follows:

                                       Nature of the Action

   1. This is a civil action brought to forfeit property seized by the United States government

for violations of federal law that provide for the seizure, forfeiture, and disposal of certain

property to the United States.

   2. This action is an in rem legal proceeding against property, not against an individual, to

determine rights in the property that are conclusive against the entire world.

   3. This civil action in rem is brought to forfeit property pursuant to the provisions of 21

U.S.C. § 881(a)(6), 18 U.S.C. §§ 981(a)(1)(A), and 981(a)(1)(C), because it: (1) was involved in,
      Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 2 of 18 PageID #:3



(2) was used or intended to be used to facilitate, (3) was furnished or intended to be furnished in

exchange for, or (4) is proceeds (or property) traceable to, a “specified unlawful activity” as

defined by 18 U.S.C. § 1956(c)(7)(A).

    4. Based upon the facts and circumstances herein set forth, Plaintiff prays: (1) that process

issue for an arrest warrant in rem for the subject property; (2) that notice be given to all parties to

appear and show cause why forfeiture should not be decreed; (3) that this Court enter a judgment

of forfeiture to the United States; and (4) that this Court grant Plaintiff all other relief as it may

deem just and proper, together with the costs and disbursements of this action.

    5. This complaint is verified by the attached Verification of Drug Enforcement

Administration (“DEA”) Task Force Officer Ronald Brunzie (“TFO Brunzie”), which is fully

incorporated herein.

                                       The Defendant In Rem

    6. The Defendant in rem consists of the following property:

        ●   $31,200 (thirty-one thousand two hundred dollars) in United States currency.

(Hereinafter, the “subject property”).

    7. The subject property was seized on September 18, 2018, by the DEA Chicago Field

Division Enforcement/Interdiction Group 24 Task Force (“Group 24”) operating out of Midway

International Airport in Chicago, Illinois (“Midway”), to which TFO Brunzie is assigned.

    8. The subject property is currently in the custody of the United States Marshals Service.

                                      Jurisdictional Statement

    9. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345 because this

action is commenced by the United States of America, and pursuant to 28 U.S.C. § 1355(a)

because this is an action for forfeiture.

                                                   2
      Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 3 of 18 PageID #:4



    10. This Court has in rem jurisdiction over the subject property pursuant to 28 U.S.C. §

1355(b)(1)(A) because acts or omissions giving rise to forfeiture occurred in this district, and

pursuant to 28 U.S.C. § 1395(a) (via 28 U.S.C. § 1355(b)(1)(B)) because the subject property is

located in this district.

    11. Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts or

omissions giving rise to forfeiture occurred in this district, and pursuant to 28 U.S.C. § 1395 (via

28 U.S.C. § 1355(b)(1)(B)) because the subject property is located in this district.

                                       Basis for Forfeiture

    12. The subject property is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) because it:

(1) was “furnished or intended to be furnished” in exchange for a controlled substance or listed

chemical in violation of Title II of the Comprehensive Drug Abuse Prevention and Control Act

of 1970, 21 U.S.C. §§ 801, et seq. (the “Controlled Substances Act”), (2) represents “proceeds

traceable” thereto, or (3) was “used or intended to be used to facilitate” a violation thereof. See

21 U.S.C. § 881(a)(6).

    13. The subject property is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) because

it: (1) was “involved in,” or (2) is “property traceable” to, a transaction or attempted transaction

in violation of 18 U.S.C. §§ 1956, 1957, or 1960; to wit, “dealing in a controlled substance”

under 18 U.S.C. § 1961(1)(A) and “interstate and foreign travel or transportation in aid of

racketeering enterprises” under 18 U.S.C. § 1952 – “specified unlawful activate[ies]” under 18

U.S.C. § 1961(1)(A) (by way of 18 U.S.C. § 1956(c)(7)(A)).

    14. The subject property is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) because

it constitutes or is derived from “proceeds traceable” to “dealing in a controlled substance” under

18 U.S.C. § 1961(1)(A) and “interstate and foreign travel or transportation in aid of racketeering

                                                  3
      Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 4 of 18 PageID #:5



enterprises” under 18 U.S.C. § 1952 – “specified unlawful activit[ies]” under 18 U.S.C. §

1961(1)(A) (by way of 18 U.S.C. § 1956(c)(7)(A)).

                                          Summary of Facts

    15. On September 18, 2018, members of DEA Group 24 conducted a consensual interview

and search at Midway, which led to the discovery and seizure of the subject property from

Sanobia Crocette (“Crocette”), who was traveling on a one-way trip ticket via Southwest

Airlines® flights 3255/3406 from Birmingham, Alabama to San Francisco, California with a

connecting flight in Chicago, Illinois.

    16. A police canine certified by the State of Illinois demonstrated as a positive alert on the

subject property, indicating the presence of one of five odors he is trained to detect.

    17. Based upon the experience of DEA Group 24 officers, including TFO Brunzie, and the

totality of the circumstances further described below, the subject property was seized for

forfeiture.

                                               Facts

I. Airport Interdiction and Discovery of the Subject Property

        A. Overview of DEA Group 24 at Midway

    18. This Complaint describes an investigation conducted by members of DEA Group 24 at

Midway, to which TFO Brunzie is a member.

    19. The primary responsibility of Group 24 is to investigate crimes involving the use of

public train stations, commercial airlines, and shipping companies to transport illegal drugs and

drug proceeds.

    20. Based upon the experience of Group 24 investigators and in similar investigations across

the United States, it is common knowledge that cities in the mid-west and east coast are demand

                                                  4
        Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 5 of 18 PageID #:6



locations for illicit drugs.

    21. States such as Arizona, California, and Colorado are considered source locations due to

their close proximity to the border of Mexico and established drug transportation routes.

    22. Person(s) involved in the illegal drug trade, often hire couriers to transport drugs and or

proceeds from the sale of drugs by utilizing public train stations, commercial airlines, and

shipping companies.

    23. In an effort to identify and disrupt potential drug and/or money couriers related to drug

organizations and criminal syndicates, investigators utilize a variety of resources, including

confidential informants, suspicious travel itineraries, other law enforcement agencies, and prior

knowledge of criminal activity or intelligence.

    24. Factors that constitute suspicious travel itineraries include ticket purchase at the counter

immediately prior to departure or short notice reservations for one-way travel, sometimes paid in

cash.

    25. In addition, Group 24 investigators know that it is common for couriers to utilize a third-

party credit card to purchase tickets and to provide inaccurate or not in-service telephone

numbers to airline and other transit companies.

    26. Couriers often travel with minimal luggage and routinely attempt to board at the last

possible moment.

    27. Drug and/or money couriers utilize these techniques in an attempt to conceal their

identities from law enforcement and minimize their exposure to commercial airlines and

passenger railroad services.

         B. Travel Itinerary and Suspicious Behavior of Southwest Airlines® Passenger Crocette



                                                  5
      Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 6 of 18 PageID #:7



   28. On September 18, 2018, law enforcement officers assigned to Group 24, were alerted to

the suspicious travel itinerary of Southwest Airlines® passenger Crocette.

   29. Crocette was traveling on a one-way ticket via Southwest Airlines® flight numbers

3255/3406 from Birmingham, Alabama to San Francisco, California with a connecting flight in

Chicago, Illinois.

   30. The tickets were purchased on September 18, 2018, less than 12 hours before the

scheduled departure time.

   31. Based upon the training and experience of Group 24 investigators, illegal drug couriers

often purchase airline tickets one day or so prior to the scheduled departure.

   32. Group 24 investigators also know San Francisco, California, and the central California

region in particular, to be a known source area for illegal drug trafficking.

   33. Group 24 investigators also know that those who transport illegal drugs, or the proceeds

of illegal drug trafficking, often keep them on their person or in accompanying bags or suitcases.

   34. Group 24 investigators sought to conduct a consensual interview of Crocette prior to her

boarding Southwest Airlines® flight 3406.

   35. Agents obtained a photograph of Crocette prior to the interview.

   36. At approximately 1:30 p.m., Group 24 investigators established surveillance near gate

B-5 at Midway, the gate for the outbound Southwest Airlines® flight in question, in an attempt

to interview Crocette.

   37. Investigators were dressed in civilian clothing with no weapons, radios, or other law

enforcement paraphernalia visible.

   38. Shortly thereafter, TFO Brunzie requested that Southwest Airlines® personnel page

passenger Crocette.

                                                  6
      Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 7 of 18 PageID #:8



   39. A woman who matched the description of Crocette approached the counter.

       C. Initial Interview of Crocette

   40. TFO Brunzie approached Crocette, identified himself as a law enforcement officer by

displaying his credentials and badge, and asked to speak with her.

   41. TFO Brunzie informed Crocette that she was not under arrest and that she was not in any

trouble.

   42. Crocette stated that she understood and agreed to speak with TFO Brunzie.

   43. When TFO Brunzie requested to see Crocette’s boarding pass and identification,

Crocette produced a state of California driver’s license and a boarding pass.

   44. TFO Brunzie noted the information contained on the documents and immediately

returned them to Crocette.

   45. When asked where she was traveling, Crocette stated that she was going to San

Francisco.

   46. When asked for the purpose of her travel, Crocette stated she was returning from

Alabama where she had been visiting a friend for a few days.

   47. When TFO Brunzie asked Crocette if she had any carry-on luggage, she replied “[y]es”

and presented a brown and white duffel bag, her purse and a pink blanket.

   48. When TFO Brunzie asked Crocette if she had any checked luggage, she replied “[y]es.”

   49. Crocette further stated that she had packed her own luggage.

   50. When TFO Brunzie asked Crocette if she was carrying any electronic devices, liquids,

weapons or illegal drugs, she answered “[n]o” to all other than that she had a cellular phone.

   51. When TFO Brunzie asked Crocette if she was carrying any large amounts of currency,

she replied “[n]o, but” and then paused.

                                                7
      Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 8 of 18 PageID #:9



   52. When TFO Brunzie asked Crocette how much money she had she did not answer.

   53. When TFO Brunzie asked Crocette if she was carrying less than $10,000, Crocette

replied, “[y]es, maybe $9,000.”

   54. TFO Brunzie asked Crocette where the currency was located and she stated that in was

located in her carry-on bag.

          D. Consensual Search and Discovery of the Subject Property

   55. In order to verify her statements, TFO Brunzie asked Crocette for permission to search

her carry-one with was a medium size PINK® brown-and-white design duffel bag and her

checked luggage, which was a large silver hard exterior suitcase.

   56. After making a phone call to her mother, who she said was an attorney, Crocette gave

oral consent to search her carry-on and checked luggage.

   57. TFO Brunzie then searched Crocette’s medium size PINK® brown-and-white duffel bag

and discovered the subject property concealed within the clothing.

   58. The subject property consisted of 312 one hundred-dollar bills.

   59. When TFO Brunzie asked about the U.S. currency, Crocette stated that the amount might

be $15,000 but was no more than $20,000 and that a male friend in Alabama had given it to her

for services she performed.

   60. Crocette refused to provide the name or contact information of her male friend in

Alabama.

   61. When TFO Brunzie asked Crocette what she did for a living, Crocette said that she was a

dancer.

   62. TFO Brunzie advised Crocette that agents were going to detain the subject property for

further investigation, including an examination by a canine.

                                                8
     Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 9 of 18 PageID #:10



    63. TFO Brunzie informed Crocette that she could accompany agents to the DEA office

located within O’Hare if she wanted a receipt or one could be mailed to her if or she didn’t want

to miss her flight.

    64. Crocette agreed to accompany agents to the DEA office.

    65. As TFO Brunzie and Crocette were walking to the DEA office, Special Agent Luis

Mendez retrieved Crocette’s large silver suitcase from the baggage area.

    66. After receiving oral consent from Crocette to search her large silver suitcase,

investigators located four new pairs of men’s jeans and a t-shirt.

    67. According to Crocette, the jeans belonged to her.

    68. When TFO Brunzie asked Crocette if she had filed taxes in 2017, Crocette replied that

since she is a dancer and is often paid in cash.

    69. Crocette further informed that she never files her taxes.

    70. Crocette also stated that, although she did maintain a checking and savings account,

neither currently have a balance of funds.

        E. Canine Examination of the Subject Property

    71. Illinois State Trooper Anthony Muzzullo (“Tpr. Muzzillo”) utilized his certified narcotics

detection canine, Maverick, to examine the subject property.

    72. Maverick is currently three years old and Tpr. Muzzillo is Mavericks’s first handler.

    73. Maverick is certified with by the State of Illinois (most recently on December 4, 2018).

    74. Maverick was last certified prior to this investigation by the State of Illinois on June 5th

2018.

    75. Maverick is trained and certified to detect five odors: (1) marijuana, (2) cocaine, (3)

heroin, (4) ecstasy, and (5) methamphetamine.

                                                   9
     Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 10 of 18 PageID #:11



    76. If at any time during a search Maverick smells one of the five odors he is trained to

detect, Maverick will alert with an active/passive alert at the area where he smells the odor.

    77. Maverick’s search/sniff of the subject property was conducted on September 18, 2018 at

the Midway hourly parking garage area located 55th and Kilpatrick, Chicago, Illinois (the

“Midway garage”).

    78. At the time of the search/sniff at the Midway garage, there were vehicles, concrete

pillars, and a total of three bags.

    79. Tpr. Muzzillo brought Maverick into the Midway garage and gave him the command to

search/sniff.

    80. As Maverick searched the Midway garage and neared the hidden bag that contained the

subject property, Tpr. Muzzillo observed Maverick sniff the air, focus his stare, and sit.

    81. Tpr. Muzzillo recognized this behavior as a positive alert indicating Maverick smelled

one of the five orders he is trained to detect.

    82. Tpr. Muzzillo did not recognize this behavior from Maverick as indicating an interest in

any other items, persons, or vehicles in the area.

        F. Seizure of the Subject Property for Forfeiture

    83. At this time, Group 24 investigators seized the subject property for forfeiture per DEA

guidelines governing asset forfeiture.

    84. Crocette left with no further incident.

II. Additional Investigative Details

        A. Travel History of Crocette

    85. The following airline ticket information was provided by Southwest Airlines®,

demonstrating suspicious a pattern of last-minute, one-way travel over a condensed period of

                                                  10
    Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 11 of 18 PageID #:12



time, indicative of a courier involved in the illegal drug trade:

           1) A one-way ticket was purchased May 21, 2018, for travel by Crocette from

Tampa, Florida to Dallas, Texas on flight 1787. Crocette boarded flight 1787 and departed May

21, 2018. Crocette checked one piece of luggage on flight 251. Once she got to Dallas she

connected on flight 651 to San Francisco, California.

           2) A one-way ticket was purchased June 19, 2018, for travel by Crocette from

Birmingham, Alabama to Las Vegas, Nevada on flight 2091. Crocette boarded flight 2091 and

departed June 20, 2018. Crocette checked one piece of luggage on flight 2091. Once she got to

Las Vegas she connected on flight 257 to San Francisco, California.

           3) A one-way ticket was purchased June 28, 2018, for travel by Crocette from

Birmingham, Alabama to Chicago, Illinois on flight 2100. Crocette boarded flight 2100 and

departed June 29, 2018. Crocette checked one piece of luggage on flight 2100. Once she got to

Chicago she connected on flight 1286 to San Francisco, California.

           4) A one-way ticket was purchased July 9, 2018, for travel by Crocette from

Birmingham, Alabama to Las Vegas, Nevada on flight 2091. Crocette boarded flight 2091 and

departed July 10, 2018. Crocette checked one piece of luggage on flight 2091. Once she got to

Las Vegas she connected on flight 257 to San Francisco, California.

           5) A one-way ticket was purchased July 21, 2018, for travel by Crocette from

Birmingham, Alabama to Las Vegas, Nevada on flight 1426. Crocette boarded flight 1426 and

departed July 22, 2018. Crocette checked one piece of luggage on flight 1426. Once she got to

Las Vegas she connected on flight 1158 to San Francisco, California.

           6) A one-way ticket was purchased August 2, 2018, for travel by Crocette from

Birmingham, Alabama to Las Vegas, Nevada on flight 2091. Crocette boarded flight 2091 and

                                                  11
     Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 12 of 18 PageID #:13



departed August 3, 2018. Crocette checked one piece of luggage on flight 2091. Once she got to

Las Vegas she connected on flight 257 to San Francisco, California.

            7) A one-way ticket was purchased August 23, 2018, for travel by Crocette from

Birmingham, Alabama to Chicago, Illinois on flight 1490. Crocette boarded flight 2100 and

departed August 24, 2018. Crocette checked one piece of luggage on flight 1490. Once she got to

Chicago she connected on flight 2392 to San Francisco, California.

            8) A one-way ticket was purchased September 4, 2018, for travel by Crocette from

Birmingham, Alabama to Houston, Texas on flight 3035. Crocette boarded flight 3035 and

departed September 5, 2018. Crocette checked one piece of luggage on flight 3035. Once she got

to Houston she connected on flight 1741 to San Oakland, California.

            9) A one-way ticket was purchased September 17, 2018, for travel by Crocette from

Birmingham, Alabama to Chicago, Illinois on flight 1490. Crocette boarded flight 1490 and

departed September 18, 2018, Crocette checked one piece of luggage on flight 1490.

III. Administrative Forfeiture Proceedings

    86. DEA initiated administrative proceedings against the subject property by mailing a

Notice Letter and Notice of Seizure to all potential interest holders by certified mail.

    87. In response to this notice, Crocette filed an online claim to the subject property with DEA

on November 8, 2018.

    88. On November 14, 2018, DEA referred this matter to the United States Attorney’s Office

in Chicago to initiate judicial forfeiture proceedings.

                                       First Cause of Action

    89. Plaintiff repeats and realleges the averments in paragraphs one through 111 as though

fully set forth herein.

                                                 12
     Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 13 of 18 PageID #:14



    90. For the reasons set forth above, the subject property is subject to forfeiture pursuant to 21

U.S.C. § 881(a)(6) because it: (1) was “furnished or intended to be furnished” in exchange for a

controlled substance or listed chemical in violation of Title II of the Comprehensive Drug Abuse

Prevention and Control Act of 1970, 21 U.S.C. §§ 801, et seq. (the “Controlled Substances

Act”), (2) represents “proceeds traceable” thereto, or (3) was “used or intended to be used to

facilitate” a violation thereof. See 21 U.S.C. § 881(a)(6).

    91. Pursuant to 21 U.S.C. § 881(a)(6), “[a]ll moneys, negotiable instruments, securities, or

other things of value furnished or intended to be furnished by any person in exchange for

a controlled substance or listed chemical in violation of [21 U.S.C. §§ 801-904], all proceeds

traceable to such an exchange, and all moneys, negotiable instruments, and securities used or

intended to be used to facilitate any violation of [thereof]” are subject to forfeiture to the United

States. Id.

                                      Second Cause of Action

    92. Plaintiff repeats and realleges the averments in paragraphs one through 111 as though

fully set forth herein.

    93. For the reasons set forth above, the subject property is subject to forfeiture pursuant to 18

U.S.C. § 981(a)(1)(A) because it: (1) was “involved in,” or (2) is “property traceable” to, a

transaction or attempted transaction in violation of 18 U.S.C. §§ 1956, 1957, or 1960; to wit,

“dealing in a controlled substance” a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A)

(by way of 18 U.S.C. § 1956(c)(7)(A)).

    94. Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in a

transaction in violation of 1956, 1957 or 1960 of [Title 18], or any property traceable to such

property,” is subject to forfeiture to the United States.

                                                  13
     Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 14 of 18 PageID #:15



    95. Pursuant to 18 U.S.C. § 1956(a)(3):

          Whoever, with the intent—
           (A) to promote the carrying on of specified unlawful activity;
           (B) to conceal or disguise the nature, location, source, ownership, or control of
               property believed to be the proceeds of specified unlawful activity; or
           (C) to avoid a transaction reporting requirement under State or Federal law,
          conducts or attempts to conduct a financial transaction involving property
          represented to be the proceeds of specified unlawful activity, or property used to
          conduct or facilitate specified unlawful activity, shall be fined under this title or
          imprisoned for not more than 20 years, or both…

    96.   The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

    97.   The list of offenses under § 1961(1)(A) are further defined as “racketeering activity,”

and include “any act or threat involving . . . dealing in a controlled substance or listed chemical

(as defined in section 102 of the Controlled Substances Act), which is chargeable under State law

and punishable by imprisonment for more than one year[.]” See 18 U.S.C. § 1961(1)(A).

                                      Third Cause of Action

    98.    Plaintiff repeats and realleges the averments in paragraphs one through 111 as though

fully set forth herein.

    99.   For the reasons set forth above, the subject property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(A) because it: (1) was “involved in,” or (2) is “property traceable” to, a

transaction or attempted transaction in violation of 18 U.S.C. §§ 1956, 1957, or 1960; to wit,

interstate and foreign travel or transportation in aid of racketeering enterprises in violation of 18

U.S.C. § 1952, a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A) (by way of 18

U.S.C. § 1956(c)(7)(A)).

    100. Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in a

transaction in violation of 1956, 1957 or 1960 of [Title 18], or any property traceable to such

                                                  14
     Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 15 of 18 PageID #:16



property,” is subject to forfeiture to the United States.

    101. Pursuant to 18 U.S.C. § 1956(a)(3):

           Whoever, with the intent—
            (A) to promote the carrying on of specified unlawful activity;
            (B) to conceal or disguise the nature, location, source, ownership, or control of
                property believed to be the proceeds of specified unlawful activity; or
            (C) to avoid a transaction reporting requirement under State or Federal law,
           conducts or attempts to conduct a financial transaction involving property
           represented to be the proceeds of specified unlawful activity, or property used to
           conduct or facilitate specified unlawful activity, shall be fined under this title or
           imprisoned for not more than 20 years, or both.

    102. The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

    103. The list of offenses under § 1961(1)(A) are further defined as “racketeering activity,”

and include “any act which is indictable under . . . section 1952[.]” See 18 U.S.C. § 1961(1)(A).

    104. Section 1952(a) describes the following as an indictable act:

          Whoever travels in interstate or foreign commerce or uses the mail or any facility
          in interstate or foreign commerce, with intent to—
           (1) distribute the proceeds of any unlawful activity; or
           (2) commit any crime of violence to further any unlawful activity; or
           (3) otherwise promote, manage, establish, carry on, or facilitate the promotion,
               management, establishment, or carrying on, of any unlawful activity[.]

    105. Section 1952(b) further describes “unlawful activity” as, “any business enterprise

involving . . . narcotics or controlled substances (as defined in section 102(6) of the Controlled

Substances Act)[.]”. See 18 U.S.C. § 1952(b).

                                      Fourth Cause of Action

    106. Plaintiff repeats and realleges the averments in paragraphs one through 111 as though

fully set forth herein.

    107. For the reasons set forth above, the subject property is subject to forfeiture pursuant to


                                                  15
     Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 16 of 18 PageID #:17



18 U.S.C. § 981(a)(1)(C) because it constitutes or is derived from proceeds traceable to “dealing

in a controlled substance,” a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A) (by way

of 18 U.S.C. § 1956(c)(7)(A)).

    108. Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or personal, which

constitutes or is derived from proceeds traceable to . . . any offense constituting ‘specified

unlawful activity’ (as defined in section 1956(c))” is subject to forfeiture to the United States.

See 18 U.S.C. § 981(a)(1)(C)(2018).

    109. The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

    110. The list of offenses under section 1961(1)(A) are further defined as “racketeering

activity,” and include “any act or threat involving . . . dealing in a controlled substance or listed

chemical (as defined in section 102 of the Controlled Substances Act), which is chargeable under

State law and punishable by imprisonment for more than one year[.]” See 18 U.S.C. §

1961(1)(A).

                                       Fifth Cause of Action

    111. Plaintiff repeats and realleges the averments in paragraphs one through 111 as though

fully set forth herein.

    112. For the reasons set forth above, the subject property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(C) because it constitutes or is derived from proceeds traceable to a

violation of 18 U.S.C. § 1952 ([i]nterstate and foreign travel or transportation in aid of

racketeering enterprises), a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A) (by way

of 18 U.S.C. § 1956(c)(7)(A)).

    113. Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or personal, which

                                                  16
    Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 17 of 18 PageID #:18



constitutes or is derived from proceeds traceable to . . . any offense constituting ‘specified

unlawful activity’ (as defined in section 1956(c))” is subject to forfeiture to the United States.

See 18 U.S.C. § 981(a)(1)(C)(2018).

   114. The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

   115. The list of offenses under section 1961(1)(A) are further defined as “racketeering

activity,” and include “any act which is indictable under . . . section 1952[.]” See 18 U.S.C. §

1961(1)(A).

   116. Section 1952(a) describes the following as an indictable act:

         Whoever travels in interstate or foreign commerce or uses the mail or any facility
         in interstate or foreign commerce, with intent to—
          (1) distribute the proceeds of any unlawful activity; or
          (2) commit any crime of violence to further any unlawful activity; or
          (3) otherwise promote, manage, establish, carry on, or facilitate the promotion,
              management, establishment, or carrying on, of any unlawful activity[.]

   117. Section 1952(b) further describes “unlawful activity” as, “any business enterprise

involving . . . narcotics or controlled substances (as defined in section 102(6) of the Controlled

Substances Act)[.]” See 18 U.S.C. § 1952(b).

                                         Prayer for Relief

   WHEREFORE, based upon the aforementioned facts and circumstances, Plaintiff, United

States of America, by and through its undersigned counsel, and pursuant to Fed. R. Civ. P. Supp.

G(3)(b), respectfully, prays:

   1) That process issue for an arrest warrant in rem for the subject property, which Plaintiff

will execute in accordance with 28 U.S.C. § 1355(d) and Fed. R. Civ. P. Supp. G(3)(c);




                                                 17
    Case: 1:19-cv-00756 Document #: 2 Filed: 02/06/19 Page 18 of 18 PageID #:19



   2) That due notice be given to all parties to appear and show cause why forfeiture of the

subject property to the United States in accordance with the claims herein set forth should not be

decreed;

   3) That this Court enter a judgment of forfeiture for the subject property to the United

States; and

   4) That this Court grant Plaintiff all other relief as it may deem just and proper, together with

the costs and disbursements of this action.

                                              DATED this 6th day of February 2019.

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney
                                              For the Northern District of Illinois

                                              By:     Jeffrey R. Borup
                                                     JEFFREY R. BORUP
                                                     Assistant United States Attorney
                                                     219 South Dearborn Street, 5th Floor
                                                     Chicago, Illinois 60604
                                                     Desk: (312) 697-4087
                                                     Email: jeffrey.borup@usdoj.gov

                                              Attorneys for Plaintiff
                                              United States of America




                                                18
Case: 1:19-cv-00756 Document #: 2-1 Filed: 02/06/19 Page 1 of 1 PageID #:20
